Citation Nr: 1505034	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  13-25 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Entitlement to an effective date prior to May 31, 2011, for the grant of service connection for ischemic heart disease.



ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel









INTRODUCTION

The appellant is a Veteran who served on active duty from August 1962 to June 1965.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Buffalo, New York Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for ischemic heart disease, rated 100 percent, effective May 31, 2011.  

The Veteran had been represented by a private attorney.  By a letter received by the RO in January 2014 (prior to certification of this appeal to the Board), the attorney notified VA he had withdrawn as the Veteran's representative.  A December 2014 letter from the Board notified the Veteran that VA had no record he had appointed an alternate representative and offered him the opportunity to appoint one.  In a response received in January 2015, he indicated he wished to appear before the Board pro se.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The first communication from the Veteran to VA expressing an intent to file a claim of service connection for ischemic heart disease was received May 31, 2012.

2. An effective date of May 31, 2011 has been assigned has been assigned for the Veteran's award of service connection for an ischemic heart disease.  


CONCLUSION OF LAW

An effective date prior to May 31, 2011, is not warranted for the award of service connection for ischemic heart disease.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.114(a), 3.151, 3.155, 3.400, 3.816 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and additional notice is not required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An August 2013 statement of the case (SOC) properly provided notice on the "downstream" issue of entitlement to an earlier effective date for the award and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).  

All evidence relevant to the matter at hand has been secured.  Notably, determinations regarding effective dates of awards are based essentially on what is already in the record, and when it was received, and generally further development of the record is not necessary.  The Board finds that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with VA's duty to assist.  He has not identified any pertinent evidence that is outstanding.  

Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  In no event shall the increase be retroactive for more than one year from the date of application for the award or the date of administrative determination, whichever is earlier.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1). If a claim is reviewed at the claimant's request more than one year after the effective date of the law, the effective date of the award may be one year prior to the date of receipt of such request, if the Veteran met all the criteria of the liberalizing law or issue at that time.  38 C.F.R. § 3.114(a)(3).
An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  Following a 2002 decision of the United States Court of Appeals for the Ninth Circuit, VA established regulations pertaining to effective dates for service connection for diseases based on herbicide exposure.  Nehmer v. United States Veterans Administration, 284 F.3d 158, 1161 (9th Cir. 2002) (Nehmer III).

In pertinent part, a Nehmer class member is defined as a Vietnam veteran who has a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i).  The term "covered herbicide disease" includes ischemic heart disease.  38 C.F.R. § 3.816(b)(2).  

The record reflects that the Veteran served in the Republic of Vietnam and has ischemic heart disease (coronary artery disease (CAD)), a form of ischemic heart disease.  Accordingly, he is a "Nehmer class member" as defined in the law.

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(3).  Under 38 C.F.R. § 3.816(c)(2), if the class member's claim was received between May 3, 1989 and the effective date of the liberalizing law, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as provided in paragraph (c)(3) of this section.  See 38 C.F.R. § 3.816(c)(2).  A claim will be considered a claim for compensation if the claimant's application or other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or VA issued a decision on the claim between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Paragraph (c)(3) provides that if the class member's claim was received within one year of his or her separation from service, the effective date of the award shall be the day following the date of separation from active service.  

The Veteran's VA treatment records show his CAD was diagnosed in October 2007.

Ischemic heart disease was added to the list of disorders for which service connection may be granted on a presumptive basis for Veterans exposed to Agent Orange during service effective August 31, 2010.  

A claim of service connection for an ischemic heart disease from the Veteran was received by VA on May 31, 2012.  The rating decision on appeal awarded him service connection for ischemic heart disease effective May 31, a year prior to the date the claim was received pursuant to 38 C.F.R. § 3.114(a)(3).

In his November 2012 notice of disagreement, the Veteran argued he was entitled to an effective date of October 31, 2007, the date of a bypass operation and his diagnosis of CAD.  He cited Nehmer to support his contention. 

In correspondence with a Congressman that was received by VA in June 2014, the Veteran asserted he was entitled to an effective date prior to May 31, 2011, for the grant of service connection for ischemic heart disease because he never received notice that it was added to the list of disabilities associated with herbicide exposure in August 2010.  He noted he would have filed a claim prior to May 31, 2012, if he knew it had been added to the list of presumptive disabilities.  He indicated he was not aware he could file a claim for service connection for ischemic heart disease prior to May 31, 2012, even though he underwent rehabilitation through the VA in 2008.  He again argued his effective date should be the date of his bypass surgery and cited Nehmer to support his claim.   

The dispositive fact in this matter is the date when the Veteran first filed a claim seeking service connection for an ischemic heart disease.  He did not have a claim of service connection for ischemic heart disease denied between September 1985 and May 1989, and did not have a pending claim of service connection for an ischemic heart disease between May 1989 and August 31, 2010.  Furthermore, his claim was received decades (and not within a year) following his separation from service.  Consequently, the above-outlined liberalizing provisions under Nehmer do not apply in the instant case.   

Although VA treatment records show that the Veteran had CAD diagnosed in October 2007 (as asserted) they do not qualify as an informal claim for service connection, as they do not identify service connection for ischemic heart disease as a benefit sought.  Notably, in the Veteran's correspondence with a Congressman received in June 2014, he acknowledged that he did not file a claim of service connection for ischemic heart disease prior to May 31, 2012.  His equity-based contention expressed in his exchange of correspondence with the Congressman is implicitly addressed by VA's regulations governing Nehmer class presumptive service-connection awards to veterans in circumstances similar to his in that they provide for an effective date a year prior to the date of receipt of claim (not generally afforded in claims seeking service connection, with limited exceptions specified in regulations such as the here applicable 38 C.F.R. § 3.114(a) (3)).

As is indicated above, the effective date of an award of service connection is not based on the earliest medical evidence showing a diagnosis of the disability, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde, 12 Vet. App. at 382.  The Board is bound by governing law and regulations, and has no authority to awards benefits not authorized by the governing law.  Because the veteran is not shown to have filed a formal or informal application for service connection for ischemic heart disease prior to May 31, 2012, VA is precluded from granting an effective date for the award of service connection for ischemic heart disease prior to May 31, 2011.  An effective date prior to May 31 2011 is not permitted under 38 C.F.R. § 3.114(a)(3) because a claim for service connection for ischemic heart disease was not received within one year of when ischemic heart disease was added to the list of disorders for which service connection may be granted on a presumptive basis for Veterans exposed to Agent Orange (August 31, 2010).  

As the RO has already assigned the earliest possible effective date provided by law given the undisputed dispositive facts in this case, the law is dispositive in this matter.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An effective date prior to May 31, 2011 for the award of service connection for ischemic heart disease is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


